            Case 1:19-cv-00945-RDM Document 19 Filed 06/12/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 NILAB RAHYAR TOLTON et al., on behalf of
 themselves and all others similarly situated,

                 Plaintiffs,

         v.                                                 Civil Action No. 19-945 (RDM)

 JONES DAY, a General Partnership,

                 Defendant.



   PLAINTIFFS’ CONSENT MOTION FOR MODIFICATION OF MINUTE ORDER

       Plaintiffs Nilab Rahyar Tolton, Andrea Mazingo, and Jane Does 1–4 (“the Jane Doe

Plaintiffs”) (collectively, “Plaintiffs”), by their attorneys, Sanford Heisler Sharp, LLP, and with

the consent of Defendant Jones Day (“Defendant” or “Jones Day”), hereby move this Court to

enter an Order scheduling the filing of an Amended Complaint and further motions practice

concerning the continued use of a pseudonym by Jane Doe 4, and rescheduling by one week the

deadline for the parties to submit a joint status report.

       In support of this motion, Plaintiffs state as follows:

       1.       The Jane Doe Plaintiffs filed their ex parte motion to file their Complaint and

proceed under pseudonyms on April 3, 2019. (ECF 1.)

       2.       That same day, Chief Judge Beryl A. Howell issued an order granting the Jane Doe

Plaintiffs’ motion. (ECF 2.)

       3.       On April 9, 2019, the Court entered a minute order granting the Jane Doe Plaintiffs

permission to proceed pseudonymously until the filing of an Answer by Defendant.
             Case 1:19-cv-00945-RDM Document 19 Filed 06/12/19 Page 2 of 4



        4.       On May 20, 2019, Jones Day filed a motion to compel compliance with Federal

Rule 10(a), (ECF 12), to which the Jane Doe Plaintiffs filed an opposition on May 23, 2019 (ECF

14). This Court ordered a hearing and Jones Day filed a Reply on May 24, 2019 (ECF 15).

        5.       After a hearing on this motion on May 30, 2019, the Court entered a minute order:

        a.       modifying its April 9, 2019 minute order,

        b.       ordering Jane Does 3 and 4 to provide additional evidence, if any, in support of

their pseudonymity by filing supplemental declarations on or before June 12, 2019, and ordering

Jane Does 1 and 2 to do so on or before June 19, 2019; and

        c.       ordering the parties to meet and confer and submit a joint status report, on or before

June 19, 2019, proposing a schedule for filing an Amended Complaint, if any.

        6.       The Parties have met and conferred about a schedule for filing an Amended

Complaint and further motions practice on pseudonymity.

        7.       Plaintiff Jane Doe 4 intends to file a Motion seeking to proceed under pseudonym

for three months further, based on concerns regarding her health and her job search. Jane Doe 4

proposes to file this Motion on June 17, 2019, with Defendant Jones Day filing its opposition on

June 27, 2019, and Jane Doe 4 filing her reply on July 3, 2019.

        8.       Jane Does 1-3 shall not attempt to proceed further in this case under pseudonym.

Accordingly, Plaintiffs propose to file an Amended Complaint on or before June 24, 2019, in which

Jane Doe Plaintiffs who intend to proceed under their own names shall supplement their allegations

accordingly.

        9.       Jones Day through counsel consents to this proposed schedule.

        10.      The parties continue to meet and confer regarding proposals for expedited

discovery and in an effort to reach agreement on a schedule for class certification briefing.



                                                   2
         Case 1:19-cv-00945-RDM Document 19 Filed 06/12/19 Page 3 of 4



       11.     The parties therefore request that the Court extend the deadline for filing of a joint

status report for one week, until June 26, 2019.



       WHEREFORE, Plaintiffs respectfully request that this Court Order the following:

       i. Plaintiffs shall file an Amended Complaint on or before June 24, 2019, in which Jane

Doe Plaintiffs who intend to proceed under their own names shall supplement their allegations

accordingly;

       ii. Plaintiff Jane Doe 4 shall file a renewed Motion to proceed under pseudonym on or

before June 17, 2019, with any opposition due on or before June 27, 2019, and any reply due on

or before July 3, 2019;

       iii. The time for Plaintiff Jane Doe 4 to provide further evidence, if any, in support of

pseudonymity by filing a supplemental declaration is extended to June 17, 2019;

       iv. The date by which the parties shall meet and confer and submit a joint status report is

extended to June 26, 2019.




                                                       Respectfully Submitted,

Date: June 12, 2019                                    /s/ Deborah K. Marcuse________________
                                                       Deborah K. Marcuse (D.C. Bar No. 995380)
                                                       SANFORD HEISLER SHARP, LLP
                                                       111 S. Calvert Street, Ste. 1950
                                                       Baltimore, MD 21202
                                                       Telephone: (410) 834-7415
                                                       Facsimile: (410) 834-7425
                                                       dmarcuse@sanfordheisler.com

                                                       David W. Sanford (DC Bar No. 457933)
                                                       Russell L. Kornblith*
                                                       SANFORD HEISLER SHARP, LLP
                                                       1350 Avenue of the Americas, 31st Floor
                                                       New York, NY 10019
                                                   3
Case 1:19-cv-00945-RDM Document 19 Filed 06/12/19 Page 4 of 4



                                  Telephone: (646) 402-5650
                                  Facsimile: (646) 402-5651
                                  dsanford@sanfordheisler.com
                                  rkornblith@sanfordheisler.com

                                  *pro hac vice application forthcoming

                                  Attorneys for Plaintiffs, the Proposed Classes,
                                  and the Proposed Collective




                              4
